REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the supplemental amendment of 3/14/2022.

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

Authorization for this examiner's amendment was given in an email response from Joshua P. Larsen on 3/23/2022. The application has been amended as follows:

AMENDMENTS TO THE CLAIMS

		16. (Currently Amended) A nystagmus testing device comprising:

a camera positioned in a housing and configured to face a test subject to capture eye movements of the test subject, 

a start button configured to start a nystagmus routine, the nystagmus routine including a plurality of tests,

a front display positioned in the housing and configured to face the test subject to display a visual stimulus, 

a rear display positioned in the housing and configured to face a test administrator to display a visual tracker, and
 
a controller configured to (i) control movements of the visual stimulus and the visual tracker on the front and rear displays, respectively, such that a position of the visual tracker on the rear display reflects a position of the visual stimulus on the front display, allowing the test administrator to directly observe 
(ii) generate data related to the nystagmus routine and the test subject.

Allowable Subject Matter
Claims 16-26 and 46-49 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.



Regarding Claim 16, Feher teaches a nystagmus testing device comprising: a nystagmometer configured to face a test subject to capture eye movements of the test subject, a start button configured to start a nystagmus routine, a front display positioned to face the test subject configured to display a visual stimulus, a rear display positioned to face a test administrator configured to display a visual tracker, and a controller configured to control movements of the visual stimulus and the visual tracker on the front and rear displays, respectively, and generate data related to the nystagmus routine and the test subject. Migdal teaches a system for detection of eye nystagmus in a test subject, wherein a camera configured to face a test subject to capture eye movements of the test subject, and a start button configured to start a nystagmus routine, the nystagmus routine including a plurality of tests.

But none of them teaches that wherein a position of the visual tracker on the rear display reflects a position of the visual stimulus on the front display, allowing the test administrator to directly observe test subject's eye movements relative to the position of the visual tracker to determine whether the test subject is correctly following the visual stimulus. 

The prior art taken either singly or in combination fails to anticipate or fairly suggest a nystagmus testing device further comprising:

as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 17-26 and 46-49 are also allowed due to their dependence on claim 16.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
	If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  



/JIE LEI/Primary Examiner, Art Unit 2872